Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                January 03, 2019

The Court of Appeals hereby passes the following order:

A19D0234. IN THE INTEREST OF T. R., A CHILD (MOTHER).

      On August 13, 2018, the juvenile court entered an order terminating the
parental rights of the mother of T. R. The mother filed a motion for reconsideration,
which the juvenile court denied. On December 12, 2018, the mother filed this
application for discretionary review. We, however, lack jurisdiction.
      To be timely, a discretionary application must be filed within 30 days of entry
of the order to be appealed. OCGA § 5-6-35 (d); Hill v. State, 204 Ga. App. 582 (420
SE2d 393) (1992). This statutory deadline is jurisdictional, and we cannot accept an
application for appeal not made in compliance with OCGA § 5-6-34 (d). Boyle v.
State, 190 Ga. App. 734 (380 SE2d 57) (1989). Here, the mother filed her application
four months after entry of the termination order. Although the mother filed a motion
for reconsideration, the denial of a motion for reconsideration of an appealable order
or judgment is not itself appealable and does not extend the time for filing a notice
of appeal or an application for appeal. See Campbell v. State, 192 Ga. App. 316 (385
SE2d 14) (1989); Savage v. Newsome, 173 Ga. App. 271 (326 SE2d 5) (1985). Thus,
this application is untimely as to the termination order and invalid as to the order
denying reconsideration.
For these reasons, the application is hereby DISMISSED.

                              Court of Appeals of the State of Georgia
                                     Clerk’s Office, Atlanta,____________________
                                                               01/03/2019
                                     I certify that the above is a true extract from
                              the minutes of the Court of Appeals of Georgia.
                                     Witness my signature and the seal of said court
                              hereto affixed the day and year last above written.


                                                                              , Clerk.